VAN ORSDEL, Associate Justice.
Appellant, Three in One Oil Company, opposed the registration of the trade-mark “3 in 1” by appellee, Boston Brass Company, which alleges use of the trade-mark on boiler relief valves, while appellant has for many years been manufacturing and selling oil under its registered trade-mark “3 in 1.”
It is clear that no confusion can arise from the use of the marks on the respective goods to which the mark is applied. It is insisted, however, that appellee company is appropriating the corporate name of the Oil Company. It is unnecessary to discuss this proposition, in view of our decision this day delivered in Three in One Oil Co. v. Lobl Manufacturing Co., 57 App. D. C. -, 23 F.(2d) 893.
The decision of the Commissioner is affirmed.